DETAILED ACTION

Response to Amendment
Amendments to the specification and claims, filed on January 6, 2022, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,774,404 B2 (parent application) as evidenced by Suetsuna et al. (U.S. Patent No. 10,090,088 B2 and corresponding PGPUB 2017/0076845 A1) for the reasons of record as set forth in Paragraph No. 9 of the Office Action mailed on October 8, 2021.

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/807,400 (U.S. Patent Application No. 2021/0082608 A1) in view of Suetsuna et al. (‘088 B2) for the reasons of record as set forth in Paragraph No. 10 of the Office Action mailed on October 8, 2021.  This is a provisional nonstatutory double patenting rejection (see response to arguments, below).

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/106,636 (U.S. Patent Application No. 2019/0283127 A1) in view of Suetsuna et al. (‘088 B2) for the reasons of record as set forth in Paragraph No. 12 of the Office Action mailed on October 8, 2021.  This is a provisional nonstatutory double patenting rejection (see response to arguments, below).

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/526,637 (U.S. Patent Application No. 2020/0043639 A1) in view of Suetsuna et al. (‘088 B2) for the reasons of record as set forth in Paragraph No. 13 of the Office Action mailed on October 8, 2021.  This is a provisional nonstatutory double patenting rejection (see response to arguments, below).


Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/291,100 (U.S. Patent Application No. 2020/0082963 A1) in view of Suetsuna et al. (‘088 B2) for the reasons of record as set forth in Paragraph No. 14 of the Office Action mailed on October 8, 2021.  This is a provisional nonstatutory double patenting rejection (see response to arguments, below).

Claims 1 – 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/536,595 (U.S. Patent Application No. 2020/0303106 A1) in view of Suetsuna et al. (‘088 B2) for the reasons of record as set forth in Paragraph No. 15 of the Office Action mailed on October 8, 2021.  This is a provisional nonstatutory double patenting rejection (see response to arguments, below).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an aspect ratio as defined in paragraph 0049 of the as-filed disclosure, does not reasonably provide enablement for an aspect ratio that is taken as simply the ratio of width/length or length/width or length/height, etc..  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  This rejection can be overcome by amending the claim to positively recite the calculation for the aspect ratio, as done in related 15/259,391.

    PNG
    media_image1.png
    279
    402
    media_image1.png
    Greyscale
). This rejection can be overcome by amending the claim to positively recite that the aspect ratio is “[(a+b)/2]/t” as in the ‘391 App (on line 6 of claim 1 above).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above double patenting rejections and 112(a) rejection, the Examiner finds Applicants’ arguments convincing regarding the non-obviousness of the claimed concavities/convexities.  Specifically, while the prior art recognizes that these particles are not ‘smooth’, they do not teach nor suggest tailoring the concavities/convexities to necessarily possess the claimed limitations/features and applicants’ have demonstrated that the limitations/features as claimed result in non-obvious properties/behavior of the particles.  I.e. they have shown that they are not functionally equivalent and/or possess non-obvious properties/behavior.


Response to Arguments
The Double Patenting rejection of claims in view of US ‘088 B2.
	The Examiner agrees with Applicants’ position and has withdrawn this rejection.

The Double Patenting rejection of claims in view of App ‘372 (Paragraph 11)
	The Examiner notes that this Application has issued as the cited US patent and no longer recites any claim directed to the concavities/convexities.  As such, this double patenting rejection has been removed.

The Double Patenting rejection of claims in view of US ‘404 B2 (parent Application)
	Applicant(s) argue(s) that the parent claims have additional features not present in the pending Application.  The Examiner respectfully disagrees.
	The Examiner notes that Applications filed on the same day only must satisfy one-way double patenting (
(b) One-Way Test for Distinctness
If the application under examination is the later-filed application, or both applications are filed on the same day, only a one-way determination of distinctness is needed in resolving the issue of double patenting, i.e., whether the invention claimed in the application would have been anticipated by, or an obvious variation of, the invention claimed in the patent. See, e.g., In re Berg, 140 F.3d 1438, 46 USPQ2d 1226 (Fed. Cir. 1998) (the court applied a one-way test where both applications were filed the same day). If a claimed invention in the application would have been obvious over a claimed invention in the patent, there would be an unjustified timewise extension of the patent and a nonstatutory double patenting rejection is proper. See MPEP § 804, subsection II.B.2.(a) above.).

	As such, the extra limitations in the claims of the US patent ‘404 B2 are not required to be met by the claims of the present Application.

The Double Patenting rejection of claims in view of various references above
	The Examiner agrees with Applicants that these are later filed provisional double patenting rejections that, upon indication of allowability of the present Application, would be removed for that reason.  The Examiner notes that Applicants pointing to the foreign priority date is actually incorrect – the earliest filing date that matters for double patenting purposes is the earliest effective US filing date.  Regardless, these provisional double patenting rejections would be removed once they are the only remaining rejections in the present Application.

The rejection of claims under 35 U.S.C § 103(a) – Various references
Applicant(s) argue(s) that the claimed convexities/concavities produce non-obvious behavior/properties versus products that are not tailored to possess the claimed concavities/convexities.  The Examiner has found this convincing at least for establishing a non-obviousness of these articles, rendering a position of functional equivalence untenable.  As such, since the prior art of record fails to teach or render obvious the specifics of the concavities/convexities as claimed, the Examiner deems that the present claims are allowable over the art of record (excepting the above noted double patenting rejections and 112(a) rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 7, 2022